Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are allowed because the features involving “determining that the received media stream does not comprise closed-captioned data intended to be played along synchronously with the presenting audio-visual content; responsive to determining that the received media stream does not comprise closed-captioned data, extracting an audio stream from the media stream; and responsive to extracting the audio stream, inputting the audio stream into a speech-to-text processor to derive the text stream; inputting, at the receiving device, the text stream to a sign language interpretation (SLI) processor for creating a sign language presentation that corresponds to the audio-visual content; creating, by the SLI processor, the sign language presentation that corresponds to the audio-visual content; combining, at the receiving device, the audio-visual content with the sign language presentation; and transmitting, by the receiving device, the combined audio-visual content and sign language presentation for delivery to the presentation device, wherein the combined audio- visual content and sign language presentation is configured so that the audio-visual content is presented in a first screen area of the presentation device and the sign language presentation is presented simultaneously in a second screen area of the presentation device,” overcomes the prior art of record. The closest prior art is U.S. PG Publication 2014/00466661 to Bruner. Bruner discloses a translation platform that allows for rapid conversion of Closed Captioning text feeds to a sign language video stream that may be displayed, for example, in a picture-in-picture box on a television or other display medium alongside the corresponding broadcast. However, the prior art fails to either disclose or suggest the combination of features as arranged and claimed by applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE SOMERA whose telephone number is (571)270-0417. The examiner can normally be reached M-F (9:00 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN FLYNN can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CAROLINE SOMERA
Examiner
Art Unit 2421



/CAROLINE SOMERA/Examiner, Art Unit 2421                                                                                                                                                                                                        

/NATHAN J FLYNN/Supervisory Patent Examiner, Art Unit 2421